Case: 09-41203     Document: 00511189837          Page: 1    Date Filed: 07/30/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            July 30, 2010
                                     No. 09-41203
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

RUBEN LUJANO-GONZALEZ,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 2:09-CR-676-1


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
        Ruben Lujano-Gonzalez was convicted of one charge of illegal reentry into
the United States and was sentenced to serve 21 months in prison as well as a
three-year term of supervised release. This appeal was filed to challenge his
sentence, which he argues was improper because it was based on the district
court’s flawed determination that his prior state convictions for simple
possession of marijuana qualified as an aggravated felony for purposes of



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
  Case: 09-41203    Document: 00511189837 Page: 2      Date Filed: 07/30/2010
                                No. 09-41203

U.S.S.G. § 2L1.2(b)(1)(C).   In his opening brief, Lujano-Gonzalez correctly
conceded that this argument was foreclosed by our prior caselaw.
      However, following the completion of briefing in this case, the Supreme
Court released Carachuri-Rosendo v. Holder, __ S. Ct. __, 2010 WL 2346552
(June 14, 2010) (No. 09-60), which undermined our prior case law on this topic.
Relying on Carachuri-Rosendo, Lujano-Gonzalez has filed an unopposed motion
to vacate the judgment, remand for resentencing, and issue the mandate
forthwith. That motion is GRANTED. The judgment of the district court is
VACATED, and this case is REMANDED FOR RESENTENCING.                       The
MANDATE SHALL ISSUE FORTHWITH.




                                       2